

 
 

--------------------------------------------------------------------------------

 

EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT (this "Agreement"), dated effective as of May 25, 2010, by
and between INTELLIGENT COMMUNICATION ENTERPRISE CORPORATION, a corporation
organized and existing under the laws of the State of Pennsylvania (the
"Company"), and SAROCHA HATTHASAKUL, an individual residing at [private address]
(the "Executive").


W I T N E S S E T H:


WHEREAS, the Company wishes to employ the Executive upon the terms and subject
to the conditions set forth herein, and the Executive desires to enter into this
Agreement and accept such employment, upon such terms and conditions.


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties hereto, each intending to be legally bound hereby, agree as
follows:


1.           Employment.  Subject to the terms and conditions set forth herein,
the Company shall employ the Executive as Chief Financial Officer of the Company
and the Executive accepts such employment for the Employment Term (as defined in
Section 3).  During the Employment Term, the Executive shall perform the duties
consistent with such office and such other duties as may from time to time be
assigned to him by the Board of Directors of the Company (the "Board").


2.           Performance.  During the Employment Term, the Executive shall
perform and discharge the duties that may be assigned to him by the Board from
time to time in accordance with this Agreement, and the Executive shall devote
his best talents, efforts and abilities to the performance of his duties
hereunder.


3.           Employment Term.  Unless earlier terminated pursuant to Section 6,
the employment term shall begin on May 25, 2010 (the "Effective Date"), and
shall continue for a period of one (1) year from such date (the "Initial Term");
provided that such term shall be automatically extended for additional periods
of one (1) year commencing on May 25, 2011 and each March 16th  thereafter (such
period the "Additional Term") unless either party shall have given notice to the
other party that such party does not desire to extend the term of this
Agreement.  Any such notice must comply with Section 10 and be given at least
sixty (60) days prior to the end of the Initial Term or the Additional Terms, as
applicable (the Initial Term and the Additional Term or Terms, if applicable,
shall be known collectively as the "Employment Term").  Notwithstanding anything
in this Agreement to the contrary, the Employment Term shall end on the
Termination Date as defined in Section 6(g).


4.           Compensation.


(a)           Base Salary.  As compensation for services hereunder and in
consideration of the Executive’s other agreements hereunder, during the
Employment Term, the Company shall pay the Executive a base salary, payable in
accordance with the customary payroll practices of Company procedures, at a
monthly rate of S$7,000.00 (based upon full time employment), subject to review
by the Board no less frequently than annually for increases (such base salary,
as increased from time to time being hereinafter referred to as "Base Salary").


(b)           All taxes associated to with this employment shall be the
responsibility of the Executive.
 

--------------------------------------------------------------------------------




5.           Benefits.  During the Employment Term, the Company shall provide
the Executive with the following benefits:


(a)           Vacation.  The Executive shall be entitled fourteen days of paid
vacation during each full calendar year of the Employment Term (and a pro rata
portion thereof for any portion of the Employment Term that is less than a full
calendar year); provided that no single vacation may exceed two consecutive
weeks in duration, unless approved by the Company.  Unused vacation may not be
carried over to successive years.


(b)           Expenses.  The Executive shall be reimbursed by the Company for
all reasonable expenses actually incurred or paid by him in connection with the
performance of his duties hereunder in accordance with policies established by
the Company from time to time and upon presentation of expense statements and/or
such other supporting information as the Company may reasonably require.


(c)           Dues and Professional Development.  The Executive shall be
reimbursed for expenses actually incurred or paid by him in connection with
maintaining her professional designations including payment of dues and
attendance at professional development courses.


6.           Termination.  The employment hereunder of the Executive may be
terminated prior to the expiration of the Employment Term in the manner
described in this Section 6.


(a)           Termination by the Company for Good Cause.  The Company shall have
the right to terminate the employment of the Executive for Good Cause (as such
term is defined in Section 6(h)(ii)) by written notice to the Executive
specifying the particulars of the circumstances forming the basis for such Good
Cause.


(b)           Termination upon Death.  The employment of the Executive hereunder
shall terminate immediately upon her death.


(c)           The Company's Options upon Disability.  If the Executive becomes
physically or mentally disabled during the Term so that she is unable to perform
the services required of her pursuant to this Agreement for a period of three
(3) successive months, or an aggregate of three (3) months in any twelve-month
period (the "Disability Period"), the Company shall have the option, in its
discretion, by giving written notice thereof, either to (A) terminate the
Executive's employment hereunder pursuant to Section 6(a); or (B) continue the
employment of the Executive hereunder upon all the terms and conditions set
forth herein.  During the Disability Period, the Executive shall continue to
receive the compensation and other benefits provided herein net of any payments
received under any disability policy or program of which the Executive is a
beneficiary or recipient.


(d)           Voluntary Resignation by the Executive.  The Executive shall have
the right to voluntarily resign his employment hereunder for other than Good
Reason (as such term is defined in Section 6(h)(iii)) by written notice to the
Company.


(e)           Termination by the Company without Good Cause.  The Company shall
have the right to terminate the Executive's employment hereunder without Good
Cause by written notice to the Executive, but the obligations placed upon the
Company in Section 7 will apply.


(f)           Resignation by the Executive for Good Reason.  The Executive shall
have the right to terminate his employment for Good Reason by written notice to
the Company specifying the particulars of the circumstances forming the basis
for such Good Reason.
 
2
 

--------------------------------------------------------------------------------



 
(g)           Termination Date.  The "Termination Date" is the date as of which
the Executive's employment with the Company terminates in accordance with this
Agreement.  Any notice of termination given pursuant to the provisions of this
Agreement shall specify the Termination Date.


(h)           Certain Definitions.  For purposes of this Agreement, the
following terms shall have the following meanings:


(i)           "person" means any individual, corporation, partnership,
association, joint-stock company, trust, unincorporated organization, joint
venture, court or government (or political subdivision or agency thereof).


(ii)           "Good Cause" shall mean the occurrence of any of the following:
(A) any act or omission which constitutes a material breach of this Agreement or
the willful failure or the willful refusal of the Executive to substantially
perform his duties, provided, however, that the Board has delivered to the
Executive a written demand to cure the breach or for substantial performance,
which demand specifically identifies the manner in which the Executive has
breached the Agreement or failed to substantially perform his duties, and the
Executive has been given ten (10) days after such notice (or such longer period
as may reasonably be necessary) in which to cure the failure or to substantially
perform his duties, (B) the Executive's conviction of a crime which constitutes
a felony under applicable law, or a plea of guilty or nolo contendere with
respect thereto; (C) the commission by the Executive of any dishonest or
wrongful act or the gross negligence of the Executive involving fraud,
misrepresentation or moral turpitude causing material damage or potential damage
to the Company or any client of the Company, or any act or omission by the
Executive that is materially injurious to the business or reputation of the
Company; (D) any violation of the provisions of Section 8 hereof that causes
material harm to the Company; or (E) the reasonable determination by a licensed
medical professional mutually agreed upon by the Company and the Executive that
the Executive is dependent upon a controlled substance which either has: (1) not
been prescribed by a licensed medical professional; or (2) been prescribed by a
licensed medical professional but the dosages taken by the Executive exceed that
prescribed by such licensed medical professional.


(iii)           "Good Reason" means the occurrence of any of the following
events:


(A)           the assignment to the Executive of any duties inconsistent in any
material respect with the Executive's then position (including status, offices,
titles and reporting relationships), authority, duties or responsibilities, or
any other action or actions by the Company which when taken as a whole results
in a significant diminution in the Executive's position, authority, duties or
responsibilities, excluding for this purpose any isolated, immaterial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Executive;


(B)           a material breach by the Company of one or more provisions of this
Agreement, provided that such Good Reason shall not exist unless the Executive
shall first have provided the Company with written notice specifying in
reasonable detail the factors constituting such material breach and such
material breach shall not have been cured by the Company within thirty (30) days
after such notice or such longer period as may reasonably be necessary to
accomplish the cure;
 
3


--------------------------------------------------------------------------------


(C)           a material reduction in the Executive’s Base Salary or a reduction
in any other benefit or payment described in this Agreement provided that those
changes (either individually or in the aggregate) will result in a material
adverse change with respect to the benefits to which the Executive was entitled
as of the Effective Date;


(D)           a failure by the Company to require any successor entity to the
Company specifically to assume all of the Company’s obligations to the Executive
under this Agreement; and


(E)           any purported termination by the Company of the Executive's
employment otherwise than as expressly permitted by this Agreement.


7.           Obligations of Company on Termination.  Notwithstanding anything in
this Agreement to the contrary, the Company's obligations on termination of the
Executive's employment shall be as described in this Section 7.  In the vent
that prior to the expiration of the Employment Term, the Company terminates the
Executive's employment, pursuant to Section 6(a), (b), (c) or (e), or the
Executive resigns, pursuant to Section 6 (d) or 6(f), within thirty (30) days
following the Termination Date, the Company shall pay the Executive a single
lump sum cash payment (the "Severance Payment") equal to the sum of the
following:


(a)           the equivalent of three (3) month’s Base Salary; and


(b)           any Base Salary, cash bonuses, vacation and un-reimbursed expenses
accrued but unpaid as of the Termination Date.


8.           Covenants of the Executive


(a)           During the Employment Term and for a period of one (1) year
thereafter the Executive shall not, directly or indirectly, employ, solicit for
employment or otherwise contract for the services of any employee of the Company
or any of its affiliates at the time of this Agreement or who shall subsequently
become an employee of the Company or any such affiliate; and


(b)           During the Employment Term and for a period of one (1) year
thereafter the Executive will not solicit, in competition with the Company or
its affiliates, any person who is, or was at any time within two years prior to
the Termination Date, a customer of the business conducted by the Company or any
of its affiliates.  For purposes of this Agreement, the reasonable decision of
the Board as to what constitutes a competing business shall be final and binding
upon the Executive; provided that the Executive’s ownership of securities of
eight percent (8%) or less of any publicly traded class of securities of a
public company shall not be considered to be competition with the Company or any
of its affiliates.


(c)           During the Employment Term and following the termination of this
Agreement, the Executive will not: (i) divulge, transmit or otherwise disclose
(except as legally compelled by court order, and then only to the extent
required, after prompt notice to the Company of any such order), directly or
indirectly, other than in the regular and proper course of business of the
Company, any confidential knowledge or information with respect to the
operations, finances, organization or employees of the Company or with respect
to confidential or secret processes, services, techniques, customers or plans
with respect to the Company; and (ii) use, directly or indirectly, any
confidential information for the benefit of anyone other than the Company;
provided, however, that the Executive has no obligation, express or implied, to
refrain from using or disclosing to others any such knowledge or information
which is or hereafter shall become available to the public other than through
disclosure by the Executive. All new processes, techniques, know-how,
inventions, plans, products, patents and devices developed, made or invented by
the Executive, alone or with others, while an employee of the Company which are
related to the business of the Company shall be and become the sole property of
the Company, unless released in writing by the Company, and the Executive hereby
assigns any and all rights therein or thereto to the Company.
 
4


--------------------------------------------------------------------------------


(d)           All files, records, correspondence, memoranda, notes or other
documents (including, without limitation, those in computer-readable form), real
property or intellectual property relating or belonging to the Company or its
affiliates, whether prepared by the Executive or otherwise coming into his
possession in the course of the performance of his services under this
Agreement, shall be the exclusive property of Company and shall be delivered to
Company and not retained by the Executive (including, without limitations, any
copies thereof) upon termination of this Agreement for any reason whatsoever.


(e)           The Executive acknowledges that a breach of his covenants
contained in this Section 8 may cause irreparable damage to the Company and its
affiliates, the exact amount of which will be difficult to ascertain, and that
the remedies at law for any such breach will be inadequate.  Accordingly, the
Executive agrees that if he breaches any of the covenants contained in this
Section 8, in addition to any other remedy which may be available at law or in
equity, the Company shall be entitled to specific performance and injunctive
relief.


(f)           The Company and the Executive further acknowledge that the time,
scope, geographic area and other provisions of this Section 8 have been
specifically negotiated by sophisticated commercial parties and agree that all
such provisions are reasonable under the circumstances of the activities
contemplated by this Agreement.  In the event that the agreements in this
Section 8 shall be determined by any court of competent jurisdiction to be
unenforceable by reason of their extending for too great a period of time or
over too great a geographical area or by reason of their being too extensive in
any other respect, they shall be interpreted to extend only over the maximum
period of time for which they may be enforceable and/or over the maximum
geographical area as to which they may be enforceable and/or to the maximum
extent in all other respects as to which they may be enforceable, all as
determined by such court in such action.


(g)           The Executive agrees to cooperate with the Company, during the
Employment Term and thereafter (including following the Executive’s termination
of employment for any reason), by making himself reasonably available to testify
on behalf of the Company or any of its affiliates in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, and to
assist the Company, or any affiliate, in any such action, suit, or proceeding,
by providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, or any
affiliate as reasonably requested; provided, however that the same does not
materially interfere with his then current professional activities and is not
contrary to the best interests of the Executive. The Company agrees to reimburse
the Executive, on an after-tax basis, for all expenses actually incurred in
connection with his provision of testimony or assistance.


(h)           The parties agrees that, during the Employment Term and thereafter
(including following the Executive’s termination of employment for any reason)
that they will not make statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, or take any action
which may, directly or indirectly, disparage the other party or any of its
affiliates or their respective officers, directors, employees, advisors,
businesses or reputations.  Notwithstanding the foregoing, nothing in this
Agreement shall preclude the either party from making truthful statements or
disclosures that are required by applicable law, regulation or legal process.
 
5


--------------------------------------------------------------------------------


9.           Arbitration.  The parties agree that any dispute, claim, or
controversy based on common law, equity, or any federal, state, or local
statute, ordinance, or regulation (other than workers’ compensation claims)
arising out of or relating in any way to the Executive’s employment, the terms,
benefits, and conditions of employment, or concerning this Agreement or its
termination and any resulting termination of employment, including whether such
a dispute is arbitrable, shall be settled by arbitration.  This agreement to
arbitrate includes but is not limited to all claims for any form of illegal
discrimination, improper or unfair treatment or dismissal, and all tort
claims.  The Executive will still have a right to file a discrimination charge
with a federal or state agency, but the final resolution of any discrimination
claim will be submitted to arbitration instead of a court or jury.  The
arbitration proceeding will be conducted under the employment dispute resolution
arbitration rules of the American Arbitration Association in effect at the time
a demand for arbitration under the rules is made.  The decision of the
arbitrator(s), including determination of the amount of any damages suffered,
will be exclusive, final, and binding on all parties, their heirs, executors,
administrators, successors and assigns.  Each party will bear its own expenses
in the arbitration for arbitrators’ fees and attorneys’ fees, for its witnesses,
and for other expenses of presenting its case.  Other arbitration costs,
including administrative fees and fees for records or transcripts, will be borne
equally by the parties.


10.           Notices.  Any notices required or permitted hereunder shall be in
writing and shall be deemed to have been given when personally delivered or when
mailed, certified or registered mail, postage prepaid, to the following
addresses:


If to the Executive:


                                                    Sarocha Hatthasakul
                                                    [private address]
 



If to the Company:


                                                      INTELLIGENT COMMUNICATION
ENTERPRISE CORPORATION
                                                     13 Spottiswoode Park Road
                                                     Singapore 088640



11.           General.


(a)           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Pennsylvania applicable to contracts executed and to be performed entirely
within the State of Pennsylvania.


(b)           Construction and Severability.  If any provision of this Agreement
shall be held invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired, and the parties undertake
to implement all efforts which are necessary, desirable and sufficient to amend,
supplement or substitute all and any such invalid, illegal or unenforceable
provisions with enforceable and valid provisions which would produce as nearly
as may be possible the result previously intended by the parties without
renegotiation of any material terms and conditions stipulated herein.
 
6


--------------------------------------------------------------------------------


(c)           Performance; Assignability.  The Executive represents and warrants
to the Company that the Executive has no contracts or agreements of any nature
that the Executive has entered into with any other person, firm or corporation
that contain any restraints on the Executive’s ability to perform his
obligations under this Agreement. The Executive may not assign his interest in
or delegate his duties under this Agreement.  This Agreement is for the
employment of the Executive, personally, and the services to be rendered by him
under this Agreement must be rendered by him and no other person.  This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors and assigns.  Notwithstanding anything else in this Agreement to the
contrary, the Company may assign this Agreement to and all rights hereunder
shall inure to the benefit of any person, firm or corporation resulting from the
reorganization of the Company or succeeding to the business or assets of the
Company by purchase, merger or consolidation.  The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no succession had taken place.  The Company’s failure to obtain such an
assumption and agreement prior to the effective date of a succession will be a
breach of this Agreement and will entitle the Executive to compensation from the
Company in the same amount and on the same terms as if the Executive were to
terminate his employment for Good Reason, except that, for purposes of
implementing the foregoing, the date on which any such succession becomes
effective will be deemed the Termination Date.


(d)           Compliance with Rules and Policies.  The Executive shall perform
all services in accordance with the policies, procedures and rules established
by the Company, including, but not limited to, the By-Laws of the Company.  In
addition, the Executive shall comply with all laws, rules and regulations that
are generally applicable to the Company, its affiliates and their employees,
directors and officers.


(e)           Withholding.  The Company shall withhold from all amounts due
hereunder any withholding taxes payable to federal, state, local or foreign
taxing authorities.


(f)            Entire Agreement, Modification.  This Agreement constitutes the
entire agreement of the parties hereto with respect to the subject matter
hereof, supersedes all prior agreements and undertakings, both written and oral,
and may not be modified or amended in any way except in writing by the parties
hereto.


(g)           Duration.  Notwithstanding the Employment Term hereunder, this
Agree­ment shall continue for so long as any obligations remain under this
Agreement.


(h)           Survival.  The covenants set forth in Section 8 of this Agreement
shall survive and shall continue to be binding upon the Executive
notwithstanding the termination of this Agreement for any reason whatsoever.  It
is expressly agreed that the remedy at law for the breach or threatened breach
of any such covenant is inadequate and that the Company, in addition to any
other remedies that may be available to it, in law or in equity, shall be
entitled to injunctive relief to prevent the breach or any threatened breach
thereof without bond or other security or a showing that monetary damages will
not provide an adequate remedy.


(i)            Waiver.  No waiver by either party hereto of any of the
requirements imposed by this Agreement on, or any breach of any condition or
provision of this Agreement to be performed by, the other party shall be deemed
a waiver of a similar or dissimilar requirement, provision or condition of this
Agreement at the same or any prior or subsequent time.  Any such waiver shall be
express and in writing, and there shall be no waiver by conduct.
 
7


--------------------------------------------------------------------------------


(j)            Counterparts.  This Agreement may be executed in two or more
counter­parts, all of which taken together shall constitute one instrument.


IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
hereunto executed this Agreement as of the day and year first written above.


Date: 31/05/2010
INTELLIGENT COMMUNICATION
 
ENTERPRISE CORPORATION
     
By /s/ Luther L. Jao
 
Name: Luther L. Jao
 
Title: Chief Executive Officer
     
SAROCHA HATTHASAKUL
   
Date: 31/05/2010
/s/ Sarocha Hatthasakul



8

 
 
 

--------------------------------------------------------------------------------

 
